DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
2.	This office action for US Patent application 16/631,308 is responsive to communications filed on 02/14/2022, in response to the Non-Final Rejection of 02/14/2022. Claims 1, 6, 11, 15, 20, 25 and 26 have been amended. Claims 2-5, 12-14, 19, 21, 23-24 have been cancelled. Currently, claims 1, 4, 6-11, 15-18 and 20, 22, 25-26 are pending and are presented for examination. 

Response to Arguments
3.	Applicant’s remarks, see pages 10-11, with respect to the arguments have been fully considered and are persuasive.  There are no issue(s) remaining.
	
Allowable Subject Matter
4.	Claims 1, 4, 6-11, 15-18 and 20, 22, 25-26 are allowed.

Reasons for Allowance
5.	The following is an examiner's statement of reasons for allowance: The prior arteither singly or in combination fails to specifically disclose the limitations of the 
	Most Pertinent Prior Art(s):
Appu et al. (US2018/0300839A1)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ON S MUNG whose telephone number is (571)270-7557 and whose direct fax number is (571) 270-8557.  The examiner can normally be reached on Mon-Fri, 9am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on (571)272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/ON S MUNG/Primary Examiner, Art Unit 2486